Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
ALLOWABLE CLAIMS 
Claims 1-19 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Hamamoto et al. (US 2007/0181449), Hearne (US 7,563,256), and Bunin (US 5,217,433) fail to teach, suggest or render obvious a piercible barrier having a wall that engages around the tubular element.
Hamamoto et al. (US 2007/0181449) discloses most of claimed elements except for a piercible barrier.
	Hearne (US 7,563,256) remedies this deficiency. However Hamamoto in combination with Hearne do not disclose the particular structure of the spacer movable between two positions.

	However, none of cited references teach or suggest the piercible barrier having a wall that engages around the tubular element that provides a specific function, i.e. isolating the system from potential environmental infection during the mixing process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781